                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201



                                                      March 30, 2020

By ECF
The Honorable Peggy Kuo
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    Naftali E. Ausch v. Attorney General of the United States,
                      Civil Action No. CV-17-2949 (Block, J.) (Kuo, M.J.)

Dear Judge Kuo:

        This Office represents defendant Attorney General of the United States in the above-
referenced matter, an employment discrimination suit brought by plaintiff Naftali E. Ausch
arising out of his employment as a chaplain with the United States Bureau of Prisons (“BOP”).
The undersigned writes on behalf of both parties to apprise the Court of the status of discovery,
as directed by the case management order of January 10, 2020.

       The parties have completed the majority of discovery in this matter. On March 4, 2020,
defendant received responses to document demands and interrogatories. Additionally, the
undersigned deposed plaintiff on March 5, 2020. Plaintiff’s counsel propounded discovery
requests on February 27, 2020 and defendant is in the process of preparing responses to those
requests.1 The parties do not anticipate the need for expert discovery in this matter.

       Although the undersigned has not yet received a settlement demand from plaintiff’s
counsel, the parties anticipate that a settlement conference would be productive in this matter,
and request that the Court schedule a settlement conference following the close of discovery, on
April 30, 2020.

       The parties thank the Court for its attention to this matter.




       1
        The parties have agreed to a brief extension of time for the undersigned to provide
defendant’s responses in light of delays caused by the ongoing coronavirus pandemic.
      Respectfully submitted,

      RICHARD P. DONOGHUE
      United States Attorney

By:    /s/ Shana C. Priore
      Shana C. Priore
      Assistant U.S. Attorney
      (718) 254-6008
      shana.c.priore@usdoj.gov




  2
